Citation Nr: 0422194	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  96-43 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to an evaluation higher than twenty (20) percent 
for residuals of service-connected low back injury.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel 





INTRODUCTION

The veteran served on active duty from June 1986 to June 
1994.  

This case comes before the Board of Veterans' Appeals (Board) 
from a June 1996 rating decision issued by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied an evaluation higher than 20 
percent for service-connected lumbosacral strain.  Appeal to 
the Board was perfected.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

This case must be remanded to ensure that the veteran's due 
process right to testify in support of her claim is 
satisfied.  See generally Bernard v. Brown, 4 Vet. App. 384 
(1993).  The opportunity to give oral testimony in support of 
her claim also is associated with VA's duty to assist in 
substantiating the claim.  See Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), as amended, and VA regulations implementing VCAA, 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).

More specifically, the veteran submitted in July 2004, after 
appeal to the Board had been certified and after the record 
had been transferred to the Board, a statement indicating her 
desire to testify before a Veterans Law Judge (VLJ) or an 
Acting VLJ, sitting at the RO.  The veteran is entitled to 
such a hearing, referred to as a "Travel Board" hearing.  
38 U.S.C.A. § 7107(d) (West 2002); 38 C.F.R. §§ 20.700(a), 
20.703 (2003).  It is noted that the appeal was certified, 
and the record transferred to the Board, in early June 2004.  
The veteran was notified of these actions in June 2004.  The 
Travel Board hearing request was submitted within the 90-day 
period thereafter, within which such a request would be 
permitted without a motion.  See 38 C.F.R. § 20.1304 (2003).     

In consideration of the foregoing, the Board directs the 
following on remand:

1.  Schedule the veteran for a Travel 
Board hearing before a VLJ or an Acting 
VLJ of the Board in accordance with 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.704 (2003).  Notify the veteran of 
the exact time, date, and place of the 
hearing.    

2.  The requirements of VCAA, VA 
regulations implementing VCAA, and all 
controlling legal precedent continue to 
be in effect.  

The veteran has the right to submit additional evidence and 
argument on matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


